Citation Nr: 1101588	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the RO in 
Muskogee, Oklahoma.  

The Veteran participated in a video conference hearing with the 
undersigned in December 2008.  A transcript of the proceeding is 
of record.

This claim was reopened by the Board in February 2009 and 
remanded for further development.  Further development was 
accomplished by the RO/AMC.  Subsequently, in September 2010, a 
VHA opinion and addendum were obtained by the Board.  The Board 
observes that in response to the Veteran's review of the VHA 
opinion and addendum, the Veteran submitted a statement in 
support of his claim along with a form indicating that he 
requested his claim be remanded to the Agency of Original 
Jurisdiction (AOJ) for review of the evidence he submitted.  As 
the Board is granting the claim for service connection, the 
Veteran is not prejudiced by the Board's decision in lieu of a 
remand to the AOJ. 


FINDING OF FACT

1. Hypertension was not noted upon the Veteran's entrance to 
military service.

2. The evidence does not clearly and unmistakably demonstrate 
that the Veteran's hypertension preexisted military service.

3.  The Veteran's high blood pressure readings in service were 
the initial manifestations of his current hypertension disability 
and he has experienced such symptoms continuously since service.  



CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In addition to the regulations cited above, service connection 
for certain diseases, such as hypertension, may also be 
established on a presumptive basis by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  

Where a veteran served during a period of war or during peacetime 
service after December 31, 1946, he or she is presumed in sound 
condition except for defects noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

As the evidence indicates that the Veteran may have had 
hypertension prior to military service, the Board must initially 
determine whether the Veteran's hypertension preexisted 
enlistment into active service.  VA law provides that a Veteran 
is presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 
1137.  The presumption of soundness attaches only where there has 
been an induction examination during which the disability about 
which the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

In essence, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the Veteran's disability was both preexisting and not aggravated 
by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  If 
this burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  

On the other hand, if a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a claim 
for service-connected aggravation of that disorder.  In that 
case, section 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096.

Here, it is crucial to note that high blood pressure was not 
recorded at the Veteran's February 1968 entrance examination.  
His blood pressure on the date of the examination did not rise to 
the level of hypertension (131/86) as defined by 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2010), Note (1) (hypertension means 
that diastolic blood pressure is predominantly 90 mm. or greater, 
and /or systolic blood pressure is predominantly 160 mm. or 
greater).  His heart and vascular systems were also deemed 
normal.  Accordingly, the Veteran's hypertension was not noted 
upon entry into service; and, therefore, the Veteran is presumed 
to have been sound upon entry.

As the presumption of soundness applies, the burden shifts to the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  In this case, the 
record does not contain clear and unmistakable evidence that the 
Veteran's asthma pre-existed service.  Consideration has been 
given to the fact that, in his February 1968 Report of Medical 
History completed in conjunction with his entrance examination, 
the Veteran reported a history of "high or low blood pressure."  
However, the fact remains that his blood pressure was noted to be 
within normal limits at enlistment, and that a neither a 
diagnosis of hypertension or even high blood pressure was 
recorded.

The Court has held, however, that lay statements by a veteran 
concerning a preexisting condition are not sufficient to rebut 
the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is recorded 
by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may not 
have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a preexisting condition).   Accordingly, the Board 
finds that the Veteran's lay statements are not enough to rebut 
the presumption of soundness.

A review of the record reveals that in August 1965, the Veteran 
was treated by his private physician and had a blood pressure 
reading of 148/58.  Again, the reading did not rise to the level 
of hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2010), Note (1).  Further, the September 2010 VHA opinion 
and addendum indicated that although the pressure reading was 
abnormal for the then 16-year-old Veteran, his chest pain at the 
time may have influenced the blood pressure at that time.  As the 
evidence shows that the Veteran did not have hypertension prior 
to service, the Board concludes that the evidence does not 
clearly and unmistakably show that hypertension preexisted 
service.

In the absence of clear and unmistakable evidence establishing 
preexisting asthma, the Board concludes that the presumption of 
soundness attaches.  As the presumption of soundness applies to 
the Veteran's claim of entitlement to service connection for 
hypertension, the analysis turns to whether the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred during active military service.  38 
U.S.C.A. §§ 1110.

With respect to direct service connection, the remaining service 
treatment records indicate that in March 1969, he was 
hospitalized for a head injury and was described as having nausea 
and hypertension.  While hospitalized, he had blood pressure 
readings of 150/72, 172/94, 150/90, 138/80, 138/94, and 140/78.  
His October 1969 separation examination revealed a blood pressure 
reading of 152/102.  The VHA examiner described the Veteran's 
blood pressure at discharge as being abnormal, and that the in-
service readings would now necessitate a clinical follow up.  
Indeed, he noted that a persistent blood pressure (two 
measurements on separate occasions) of 140/90 would trigger the 
initiation of medical therapy for high blood pressure.

Post-service treatment records indicate a blood pressure reading 
in August 1970 of 150/84.  Next, in December 1972, his blood 
pressure readings were 160/82 and 140/82 and the Veteran reported 
heart palpitations.   He was initially diagnosed with labile 
hypertension in October 1978.  A February 1984 VA outpatient 
treatment record confirmed a diagnosis of hypertension and noted 
that he was not taking medication at that time.  Private 
treatment records indicate consistent elevated blood pressure 
readings since service.  He has been taking medication to treat 
hypertension since March 2004.   

In May 2009, the Veteran's family physician, Dr. G., who had 
treated him for several years, reviewed the Veteran's records and 
opined that he had hypertension in service and has continued to 
have hypertension since service.  Dr. G. based his opinion on 
blood pressure readings at the Veteran's separation examination 
as well as the August 1970 reading noted above.  

The Board observes that the readings relied upon in Dr. G's 
opinion do not rise to the level of hypertension as defined 
above, in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), Note 
(1).  Further, the September 2010 VHA physician opined that the 
Veteran did not have hypertension in service or within one year 
after but instead probably had pre-hypertension.  However, the 
VHA examiner did indicate that the Veteran's blood pressure 
readings in service should have triggered clinical surveillance, 
in not therapy, and that his readings as early as 1970 would have 
been considered pre-hypertension sufficient to warrant lifestyle 
changes.  Nevertheless, the fact remains that the record fails to 
show that the Veteran manifested hypertension to a degree of 10 
percent within one year following service discharge and service 
connection is not warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds, however, that service connection may be granted 
on the basis of continuity of symptomatology.  Dr. G's opinion 
supports a finding that the initial manifestations of the 
Veteran's current hypertension existed in service, and that he 
had has had continuous problems with hypertension since service.  
Additionally, the VHA opinion that he probably had pre-
hypertension in service supports the theory that he has had 
manifestations of his current hypertension disorder in service 
and shortly thereafter.  The fact that the standards for 
treatment of high blood pressure or pre-hypertension have changed 
over the years should not be used a bar for the award of service 
connection.  Thus, based on the foregoing, service connection is 
warranted.  

The Board observes that evidence is not in favor of the Veteran 
regarding the issue of whether the Veteran's service-connected 
headaches caused or aggravated his hypertension; however, as it 
is granting service connection on a direct basis, analysis under 
38 C.F.R. § 3.310 is not applicable.  

ORDER

Service connection for hypertension is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


